Case 1:19-cv-02799-JDB Document 1 Filed 09/18/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

)
MOHAMMED NAZIR BIN LEP, ) CIVIL ACTION
) (HABEAS CORPUS)
Petitioner, yi!
). Case: 1:19-cv—02799
V. ) Assigned To : Bates, John D.
) Assign. Date : 9/18/2019
DONALD TRUMP, et al., ) Description: Habeas Corpus/2255 (G-DECK)
do
Respondents. ) ~
NOTICE OF FILING

NOTICE is hereby given that Petitioner, Mohammed Nazir Bin Lep, submitted on
September 17, 2019 the following document to the Court Security Office for filing in this case:

Petition for a Writ of Habeas Corpus and Motion for Preliminary Injunction.

Respectfully submitted,

eo
Dated: September 17, 2019 G, fl~__.

Emina K. Dinan [D.C. Bar No. 1015108]
Charles A. Blanchard [D.C. Bar No. 1022256]
Allison B. Rumsey [D.C. Bar No. 450475]
Drew A. Harker [D.C. Bar No. 412527] _

John D. Cella [D.C. Bar No. 1035356]
ARNOLD & PORTER KAYE SCHOLER LLP
601 Massachusetts Ave., NW

Washington, D.C. 20001

 

Kenneth P. Troccoli [D.C. Bar No. 384897]
FEDERAL PUBLIC DEFENDER FOR THE
EASTERN DISTRICT OF VIRGINIA

1650 King Street, Suite 500

Alexandria, VA 22314
Case 1:19-cv-02799-JDB Document 1 Filed 09/18/19 Page 2 of 2

James A. Cohen [Pro hac vice]

FORDHAM UNIVERSITY SCHOOL OF LAW
150 West 62nd Street

New York, NY 10023

Counsel for Petitioner

CERTIFICATE OF SERVICE

I certify that on September 17, 2019, I caused the foregoing to be served on Respondent’s

counsel via this Court’s ECF software.

Dated: September 17, 2019 Gee Pr

Emma K. Dinan [D.C. Bar No. 1015108]
Charles A. Blanchard [D.C. Bar No. 1022256]
Allison B. Rumsey [D.C. Bar No. 450475]
Drew A. Harker [D.C. Bar No. 412527]
John D. Cella [D.C. Bar No. 1035356]

- ARNOLD & PORTER KAYE SCHOLER LLP
601 Massachusetts Ave., NW
Washington, D.C. 20001

Kenneth P. Troccoli [D.C. Bar No. 384897]
FEDERAL PUBLIC DEFENDER FOR THE
EASTERN DISTRICT OF VIRGINIA

1650 King Street, Suite 500

Alexandria, VA 22314

James A. Cohen [Pro hac vice]

FORDHAM UNIVERSITY SCHOOL OF LAW
150 West 62nd Street

New York, NY 10023

Counsel for Petitioner
